SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported)September 22, 2009 SYNALLOY CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-19687 57-0426694 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Croft Industrial Park, P.O. Box 5627, Spartanburg, SC 29304 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (864) 585-3605 INAPPLICABLE (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 5.02. DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS (c).Effective September 22, 2009, Synalloy’s Board of Directors decided to reorganize the Metals Segment into two divisions; Piping Systems and Brismet Pipe. Michael D. Boling, formerly President of the Company’s Bristol Metals, LLC subsidiary, will assume the position of President of Synalloy’s Piping Systems Division. Mr. Boling will be responsible for Bristol Metals fabrication unit as well as the newly acquired Ram-Fab, LLC facility. There is no change in Mr. Boling’s salary and benefit package. J. Kyle Pennington, age 51, was named President of Brismet Pipe Division. Mr. Pennington has held the position of Vice President of Manufacturing at Bristol Metals, LLC since December 2007. From 2005 to December 2007, Mr. Pennington was employed at SATCOM Technologies Division of General Dynamics in Kilgore, TX as Manufacturing/Logistics Manager.
